Exhibit 10.9

 

500 West Monroe Street

Chicago, Illinois 60661

312-441-7000

Fax: 312-441-7367

[Heller Financial Logo]

 

 

December 31, 2001

 

 

Via Facsimile (972) 579-6448

 

 

BANCTEC, INC.

2701 East Grauwyler Road

Building #3

Irving, Texas 75061

Attention: Chief Financial Officer

 

Re: LOAN AND SECURITY AGREEMENT—WAIVER AND CONSENT RELATING TO BTC INTERNATIONAL
HOLDINGS TRANSACTION

 

Ladies and Gentleman:

 

                Reference is hereby made to that certain Loan and Security
Agreement by and among BANCTEC, INC., a Delaware corporation, (“Borrower’’), the
financial institution(s) listed on the signature pages hereof, and their
respective successors and Eligible Assignees (“Lender”) and HELLER FINANCIAL,
INC., a Delaware corporation (“Agent”), as Agent for the Lender, dated as of
May 30, 2001, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 8, 2001, executed by Borrower, Lender and Agent
(as amended or otherwise modified in writing, the “Loan Agreement”). Unless
otherwise indicated, all terms used herein shall have the same meanings as in
the Loan Agreement.

 

                Borrower has requested (i) permission from Agent and Lender to
consummate the following transactions (the “Transactions”): creation of a new,
wholly owned Subsidiary, BTC International Holdings, Inc. (“BTC International”),
to be organized in the state of Delaware and contribution by Borrower to BTC
International of the capital stock of BancTec (Canada), Inc., BancTec Limited,
Plexus Europe Limited, BancTec Japan, Inc., and BancTec Holding N.V. (the
“Foreign Subsidiaries”) to BTC International, (ii) that the Agent and Lender
waive the covenants embodied in Sections 7.3, 7.6 and 7.11 of the Loan Agreement
to the extent that such covenants would be deemed violated solely due to the
consummation of the Transactions and (iii) that the Agent and Lender waive the
covenant embodied in Section 5.15 of the Loan Agreement to the extent that such
covenant requires Borrower to deliver the stock certificate of BancTec Holding
N.V.

 

 

1

--------------------------------------------------------------------------------


 

 

                Subject to the terms, conditions and provisions of this letter,
each of Lender and Agent hereby (i) consents to the consummation of the
Transactions, (ii) waives the covenants embodied in Sections 7.3, 7.6 and 7.11
of the Loan Agreement to the extent such covenants would be deemed violated
solely due to the consummation of the Transactions and (iii) waives the covenant
embodied in Section 5.15 to the extent that such covenant requires the Borrower
to deliver the stock certificate of BancTec Holding N.V. Notwithstanding the
foregoing Lender’s and Agent’s consent, waiver and agreement herein is subject
to the satisfaction of the following conditions:

 

i.                  Agent shall have received a copy of this letter agreement
duly and validly executed by Borrower;

 

ii.               Agent shall have received a copy of the Capital Contribution
Agreements, dated as of December 31, 2001 and January 31, 2002, by and between
Borrower and BTC International and all documentation executed and issued in
connection with the Transactions;

 

iii.            Agent shall have received (A) an Amended and Restated Pledge
Agreement executed by Borrower, in favor of Agent, for the benefit of Lender,
whereby Borrower pledges all the issued and outstanding capital stock of BTC
International, together with duly executed stock powers and all original stock
certificates, (B) a Pledge Agreement and Pledge Amendment executed by BTC
International, in favor of Agent, for the benefit of Lender, whereby Borrower
pledges 65% of the issued and outstanding capital stock of each Foreign
Subsidiary, together with duly executed stock powers and originals of the
relevant stock certificates, if applicable, (C) a Guaranty Agreement executed by
BTC International in favor of Agent and Lender, whereby BTC International
guarantees payment of the Obligations, and (D) a Security Agreement executed by
BTC International, in favor of Agent, for the benefit of Lender, whereby BTC
International grants a first priority lien in such assets of BTC International
as shall be required by Agent, together with such executed UCC-1 Financing
Statements as shall be required by Agent, all such agreements to be in form and
substance satisfactory to Agent;

 

iv.           Agent shall have received, no later than January 31, 2002, a legal
opinion from Borrower’s legal counsel in connection with the Transaction; and

 

v.              such other items as Agent shall reasonably request by January
31, 2002.

 

                Borrower hereby represents and warrants that no stock
certificate was issued to Borrower evidencing all of the outstanding capital
stock of BancTec Holding N.V. under Dutch law. Borrower hereby agrees that if at
anytime such stock certificate is issued to BTC International pursuant to Dutch
law, Borrower will cause BTC International to deliver the stock certificate to
Agent within ten days of such issuance, together with a stock power duly
executed in blank by BTC International. Borrower further agrees to cause BTC
International to take all steps necessary under Dutch law to effectuate in favor
of Agent a valid and first priority lien in 65% of the capital stock of BancTec
Holding N.V.

 

 

2

--------------------------------------------------------------------------------


 

                Borrower is hereby notified that irrespective of (i) any waivers
previously granted by Agent or Lender regarding the Loan Agreement and the Loan
Documents, (ii) any previous failures or delays of Agent or Lender in exercising
any right, power or privilege under the Loan Agreement or the Loan Documents, or
(iii) any previous failures or delays of Agent or Lender in the monitoring or in
the requiring of compliance by Borrower with the duties, obligations, and
agreements of Borrower in the Loan Agreement and the Loan Documents, hereafter
Borrower will be expected to comply strictly with its duties, obligations and
agreements under the Loan Agreement and the Loan Documents.

 

                The consent, waiver and agreement detailed herein are strictly
limited to the Transactions described above and to the Sections of the Loan
Agreement described above.

 

                Except as expressly provided above, nothing contained in this
letter or any other communication between Agent and/or Lender and Borrower shall
be a waiver of any past, present or future violation, default or Event of
Default of Borrower under the Loan Agreement or any Loan Documents.  Similarly,
each of Agent and Lender hereby expressly reserve any rights, privileges and
remedies under the Loan Agreement and each Loan Document that Agent or Lender
may have with respect to each violation, default or Event of Default, and any
failure by Agent or Lender to exercise any right, privilege or remedy as a
result of the violation set forth above shall not directly or indirectly in any
way whatsoever either (i) impair, prejudice or otherwise adversely affect the
rights of Agent or Lender, except as set forth herein, at any time to exercise
any right, privilege or remedy in connection with the Loan Agreement or any Loan
Documents, (ii) amend or alter any provision of the Loan Agreement or any Loan
Documents or any other contract or instrument, or (iii) constitute any course of
dealing or other basis for altering any obligation of Borrower or any rights,
privilege or remedy of Agent under the Loan Agreement or any Loan Documents or
any other contract or instrument.  Nothing in this letter shall be construed to
be a consent by Agent or Lender to any prior, existing or future violations of
the Loan Agreement or any Loan Document or to any other transaction involving
Borrower.

 

[Remainder of Page Intentionally Left Blank]

 

 

3

--------------------------------------------------------------------------------


 

                Please acknowledge your agreement to the terms and conditions of
this letter by executing it in the space below and returning it to the
undersigned.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HELLER FINANCIAL, INC.,
as Agent and Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth Geannopulos

 

 

 

 

Name:

Elizabeth Geannopulos

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

BANCTEC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian R. Stone

 

 

 

 

Name:

Brian R. Stone

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

cc.

Via Facsimile (212) 841-5725

 

 

 

 

 

Reboul, MacMurray, Hewitt, Maynard & Kristol

 

 

 

45 Rockefeller Plaza

 

 

 

 

 

New York, New York  10111

 

 

 

 

 

Attn:  Steven R. Rutkovsky, Esq.

 

 

 

 

 

 

 

 

 

 

 

Via Facsimile (312) 441-6876

 

 

 

 

 

Heller Financial, Inc.

 

 

 

 

 

500 West Monroe

 

 

 

 

 

Chicago, Illinois  60661

 

 

 

 

 

Attn:  Legal Services/HCF-BancTec, Inc.

 

 

 

 

4

--------------------------------------------------------------------------------